EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tianhua Gu on July 12, 2022.

The application has been amended as follows: 

	Claim 6 has been amended as follows:

	An isothermal drop speed cooling apparatus for a forced convection
area of a glass annealing lehr, comprising:
	a glass ribbon for placing glass to be cooled thereon;
	a plurality of conveying rollers for moving the glass ribbon; 
	an air blower for providing air for cooling the glass;
	a ventilation duct for connecting the air blower with a plurality of air nozzles;
	the plurality of air nozzles for cooling the glass on the glass ribbon along a moving direction of the glass ribbon from front-to-rear;
	wherein, sizes of opening sections of the air nozzles are increased along the moving direction of the glass ribbon from front-to-rear, so that the air volume is increasing along the moving direction of the glass ribbon, such that the glass is subjected to isothermal drop speed cooling while moving in the moving direction.

	Claim 11 has been amended as follows:
	An isothermal drop speed cooling apparatus for a forced convection
area of a glass annealing lehr, comprising:
	a glass ribbon for placing glass to be cooled thereon;
	a plurality of conveying rollers for moving the glass ribbon; 
	an air blower for providing air for cooling the glass;
	a ventilation duct for connecting the air blower with a plurality of air nozzles;
	the plurality of air nozzles for cooling the glass on the glass ribbon along a moving direction of the glass ribbon from front-to-rear;
	wherein, the air nozzles are divided into a first area, a second area and a third area along the moving direction of the glass ribbon, the size of opening section of the air nozzles in the first area is smaller than that in the second area, and the size of the opening section of the air nozzles in the second area is smaller than that in the third area, and the size of the opening section of the air nozzles in each of the respective first area, 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art, such as Saito et al (WO 2011/122678), teaches the general cooling apparatus within an annealing lehr comprising a plurality of conveying rolls and glass ribbon placed on top, and plurality of nozzles for cooling the glass ribbon placed along a moving direction of the glass ribbon from front to rear of the lehr (from upstream to downstream), wherein each of the nozzles comprises openings (figure 1, page 6). However, the prior art fails to fairly suggest or teach the size of the openings of the nozzle increasing along the moving direction of the glass ribbon from front to rear (from upstream to downstream). The prior art also fails to fairly suggest or teach the size of the openings of the nozzle separated into areas, wherein the nozzles in the first area (most upstream) have openings that are smaller than nozzles in a second area (adjacent downstream area) and the nozzles in the second area have openings that are smaller than the nozzles in the third area (adjacent downstream area), wherein the nozzles in each respective areas are the same. Furthermore, the prior art fails to suggests that increasing nozzle opening sizes provides for an increased air volume along the moving direction of the glass ribbon so as to achieve an isothermal drop speed cooling for the glass as its moved along the moving direction from front to rear, the isothermal drop speed being understood to be a constant temperature difference between the glass temperature and the air temperature. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741